Fourth Court of Appeals
                                      San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00556-CR

                                         Jesse CUELLAR,
                                             Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR7135
                           Honorable Melisa C. Skinner, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 11, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           In June 2009, appellant Jesse Cuellar was indicted on eight counts of indecency with a

child by contact. He pled not guilty. A jury found Cuellar guilty of all eight counts and assessed

punishment as follows: twelve years imprisonment and a $1,500 fine on counts 1, 2, 5 and 8;

twenty years imprisonment and a $10,000 fine on counts 3 and 4; and fifteen years imprisonment

and a $5,000 fine on counts 6 and 7. The trial court ordered all sentences to run concurrently.

Cuellar then perfected this appeal.
                                                                                          04-12-00556-CR


       Cuellar’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Cuellar was provided with a copy of the brief and motion to withdraw and was informed

of his right to review the record and file his own brief. Cuellar did not file a brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Cuellar’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Cuellar wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.            Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                                   Marialyn Barnard, Justice

Do Not Publish




                                                 -2-